The CHIEF JUSTICE
delivered the opinion of the court.
To give jurisdiction to this court upon error to the highest court of the State in which a judgment or decree has been rendered, it is necessary to show that some question under the 25th section of the Judiciary Act was made and decided, of which this court has cognizance by writ of error on appeal. This has been frequently ruled.†
It does not appear from the record that any such question was either made or decided.
Much expense to suitors would be spared if counsel would attend to the principle above stated, and as we have said, frequently laid down, before advising their clients to resort *87to the appellate jurisdiction of this court from.the decisions of the State courts. The writ of error must be
Dismissed.

 Crowell v. Randell, 10 Peters, 368; Armstrong v. Treasurer,16 Id. 281; Phillips’s Practice, 108.